DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  “hod” should be --hold--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 102(a)(1)& (a)(2) as being anticipated by Jacobson (U.S. Patent No. 3,039,053).
	With respect to Claim 1, Jacobson discloses, see fig 1, a sensor module comprising: a sensor [1a,2a] configured to detect a specific substance in a sample; a first channel configured to supply a first fluid as the sample to the sensor; and a second channel configured to supply a second fluid different from the first fluid to the sensor, wherein the first channel includes a first fluid buffer tank [17b] configured to hold the first fluid for a fixed time interval, and wherein the sensor module further comprises a third channel [20b] that couples the second channel and the first fluid buffer tank.  See annotated fig 1 below.

    PNG
    media_image1.png
    532
    790
    media_image1.png
    Greyscale

	With respect to Claim 2, Jacobson discloses that the second channel includes a second fluid buffer tank [17a] configured to hold the second fluid for a fixed time interval.
	With respect to Claim 4, Jacobson discloses that the second channel further includes an inlet [16] for flowing the second fluid into the second fluid buffer tank from an outside, and the third channel is joined to the inlet.
	With respect to Claim 5, Jacobson discloses further comprising: a fourth channel [24a/b] that couples the first fluid buffer tank and the second fluid buffer tank;
	With respect to Claim 6, Jacobson discloses further comprising: a fourth channel [24a/b] that couples the first fluid buffer tank and the second fluid buffer tank; and a fifth channel [25 to 26] that couples the fourth channel and an outside.
	With respect to Claim 7, Jacobson discloses a fourth channel [24a/b] that couples the first fluid buffer tank and the second fluid buffer tank; and a fifth channel [25 to 26] that couples the first fluid buffer tank and the second fluid buffer tank and a fifth channel that couples the fourth channel and an outside.
Response to Arguments
Applicant’s arguments, specifically that the rotary valve isn’t necessarily fully rotatable, filed 18 July 2022, with respect to the rejection of the claims under 102(a1)&(a2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jacobson.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent No 3,425,807 fig 2 also reads on the claims.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855